                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
LUIS ALBERTO GUTIERREZ VERAS,      )
                                   )
                    Petitioner,    )
                                   )           Civil Action
          v.                       )         No. 19-11185-PBS
                                   )
STEVEN J. SOUZA, Superintendent    )
of Bristol County House of         )
Correction,                        )
                                   )
                    Respondent.    )
___________________________________)

                      MEMORANDUM AND ORDER

                          July 26, 2019

Saris, C.J.

    Petitioner Luis Alberto Gutierrez Veras, a lawful permanent

resident, has been in U.S. Immigration and Customs Enforcement

(“ICE”) custody since September 7, 2018. ICE is detaining him

pursuant to 8 U.S.C. § 1226(a) while his removal proceedings are

pending. At his custody redetermination hearing on September 19,

2018, the immigration judge placed the burden on Gutierrez to

prove his eligibility for release on bond and declined to

release him. The immigration judge found that Gutierrez is a

danger to the community because he has pending state criminal

charges from an alleged drunk driving incident in June 2018 and

a flight risk because of the low likelihood that he will be able

to obtain relief from removal. Gutierrez now challenges the

                                1
allocation of the burden of proof at his custody redetermination

hearing under the Due Process Clause. He also challenges the

immigration judge’s refusal to consider new evidence of changed

circumstances he submitted in March 2019. The Government has

moved to dismiss the habeas petition under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim.

     In Pensamiento v. McDonald, this Court held that due

process requires that the Government bear the burden to prove an

alien’s dangerousness or flight risk at a § 1226(a) custody

redetermination hearing. 315 F. Supp. 3d 684, 692 (D. Mass.

2018). Further, the Court held that an alien challenging his

detention has to show that the misallocation of the burden of

proof could have affected the outcome of the custody

redetermination hearing in order to receive a new hearing. Id.

at 693; see also Singh v. Holder, 638 F.3d 1196, 1205 (9th Cir.

2011) (applying the same standard). Here, there is no dispute

that the immigration judge placed the burden of proof on

Gutierrez at his custody redetermination hearing.1 The sole

question, then, is whether this error could have affected the

hearing’s outcome.




1    The Government preserves its objection to the Court’s
ruling in Pensamiento that it bears the burden of proof at a
§ 1226(a) custody redetermination hearing but does not press the
issue.
                                2
    The Government argues that the immigration judge would have

reached the same conclusion regarding Gutierrez’s dangerousness

had it borne the burden of proof at the custody redetermination

hearing. The Court disagrees. Gutierrez has lived in the United

States since 2008. Other than the pending state court charges

related to the June 2018 drunk driving incident, he has no

criminal history and no documented history of alcohol abuse or

other dangerous behavior. In arguing that Gutierrez cannot show

prejudice, the Government relies entirely on the police report

from his June 2018 arrest in Danbury, Connecticut. The police

report indicates that Gutierrez left his traffic lane and side-

swiped another vehicle. According to the investigating officer,

Gutierrez’s eyes were glossy and bloodshot, there was a strong

odor of alcohol on his breath, he appeared unsteady on his feet,

he had trouble keeping his eyes open, and he failed three

different field sobriety tests. The report also states that the

officer attempted to administer a breathalyzer test but gave up

after concluding that Gutierrez was refusing to comply based on

the manner in which he was performing the test. Following his

arrest, however, the state court released Gutierrez. Given that

the only evidence of dangerousness identified by the Government

relates to a single, unproven charge of drunk driving, the Court

concludes that a shift in the burden of proof could have made a

difference in the immigration judge’s analysis.

                                3
    This conclusion is bolstered by the subsequent history of

Gutierrez’s state criminal proceedings. Gutierrez has agreed to

plead guilty to a single misdemeanor charge for failing to stop

and show and to participate in a pretrial diversion program,

which includes classes on alcohol use and attendance at a victim

impact panel. In exchange, the state has agreed to dismiss the

other pending charges against Gutierrez, including the drunk

driving charge. See Pensamiento, 315 F. Supp. 3d at 687

(ordering new bond hearing for illegal alien detained pursuant

to § 1226(a) who had pleaded guilty to a single misdemeanor for

leaving the scene of an accident resulting in property damage).

    The misallocation of the burden of proof also could have

affected the immigration judge’s decision on flight risk.

Gutierrez lives in Danbury with his wife and six-year old son,

both of whom are U.S. citizens. He also lives with and helps

support his wife’s 10-year old daughter from a prior marriage.

Gutierrez’s brother and twin sister, who are a U.S. citizen and

lawful permanent resident, respectively, also live in Danbury.

He has worked at the C-Town Supermarket in Danbury since 2008.

Gutierrez’s strong family ties and employment history reduce the

risk that he would not appear for future immigration

proceedings. If the burden had been properly placed on the

Government, the immigration judge could have weighed these

factors differently and found Gutierrez not to be a flight risk

                                4
and/or imposed a combination of conditions of release to ensure

his appearance.

    Gutierrez also has raised a constitutional issue concerning

the immigration judge’s refusal to consider new evidence of

changed circumstances, including the proposed disposition of his

state criminal charges. The Court does not address this issue

because Gutierrez will have the opportunity to present this

evidence to the immigration judge at his new custody

redetermination hearing.

                              ORDER

    For the foregoing reasons, the Government’s motion to

dismiss (Dkt. No. 10) is DENIED. The petition for writ of habeas

corpus (Dkt. No. 1) is ALLOWED as to Count I and DENIED AS MOOT

as to Count II. The Court ORDERS that the immigration court hold

a new custody redetermination hearing within seven calendar

days. The immigration court shall properly allocate the burden

of proof and consider alternative methods to ensure the safety

of the community and Veras’s future appearances like GPS

monitoring.

SO ORDERED.



                              /s/ PATTI B. SARIS
                              Patti B. Saris
                              Chief United States District Judge



                                5
